Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
1.	Claims 1-8 and 10-21 are allowed.  
2.	The following is an examiner’s statement of reasons for allowance:  
a.	The limitations in claim 1:  
“a depth of at least 5 microns”
“has an upper surface and a resistivity of at least 0.05 ohm-cm and is electrically isolated from the substrate”

b.	The limitations in claim 8:  
”a second electronic component within the trench, wherein at least a portion of the semiconductor body within the trench underlies the second electronic component”

c.	The limitations in claim 18:  
”wherein the semiconductor body has a resistivity of at least 0.05 ohm-cm and is electrically isolated from the substrate” 
“a diode within the semiconductor body”

when considered along with the rest of the device distinguishes over the prior art of record as there is no prior device or a reasonably obvious variant thereof.  Notable differences include that this device includes: 

b. a second electronic component within a specific trench, wherein at least a portion of a specific semiconductor body within the trench underlies the second electronic component.
c.  wherein a specific semiconductor body has a resistivity of at least 0.05 ohm-cm and is electrically isolated from a specific substrate and also a diode within the semiconductor body”.  

As to claims 1 and 18 the office notes the detailed explanation for the reasons for allowance in the prior action for claims 1 and 18.  

As to claim 8, the prior art of record does not show the limitation “a second electronic component within the trench, wherein at least a portion of the semiconductor body within the trench underlies the second electronic component” in the overall context of the claim.  The old primary reference is likely the closest art of record and here the office notes that there are no such parts within the trench(es) of the device such that a portion of the specific semiconductor body within the specific trench at issue underlies the second electronic component.  Further the office notes that there does not appear to be any prior art available to the office that would be all that close to suggesting a change or substitution be made to the reference such that it would be considered reasonably obvious under 35 U.S.C 103 to one of ordinary skill in the art.  Thus the office finds the claim to not be anticipated and also finds the claim to not be obvious to one of ordinary skill in the art under 35 U.S.C 103.  

The limitations in claims 1, 8 and 18 are sufficient to distinguish claims 2-7, 10-17 and 19-21 which depend from claims 1, 8 and 18 over the art of record.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT S WITHERS whose telephone number is (571)270-1570. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GRANT S WITHERS/Primary Examiner, Art Unit 2891